Citation Nr: 0903928	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  07-31 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a dental condition for 
compensation and/or for treatment purposes.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel

INTRODUCTION

The veteran had active service from September 1953 to 
September 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in March 
2007, a statement of the case was issued in September 2007, 
and a substantive appeal was received in September 2007.

The veteran testified at a Board hearing at the RO in 
December 2008.  A transcript of this hearing is of record.

The Board notes that the veteran's September 2007 substantive 
appeal submission further perfected an appeal of an issue of 
entitlement to service connection for hearing loss.  However, 
a May 2008 RO rating decision subsequently granted service 
connection for hearing loss, resolving that issue on appeal 
with a complete grant of the benefit sought.  Thus, the issue 
of entitlement to service connection for hearing loss is no 
longer in appellate status and is not before the Board at 
this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming service connection for dental 
disability for compensation and/or treatment purposes.  Under 
the holding in Mays v. Brown, 5 Vet.App. 302, 306 (1993), a 
claim for service connection is also considered a claim for 
VA outpatient dental treatment.  Specifically, the veteran is 
claiming that he underwent a dental surgery during service 
which caused trauma resulting in the eventual loss of teeth 
following service and gum-line deformity undermining the 
effectiveness of his dentures.

In determining service connection for treatment purposes, VA 
considers each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in the line 
of duty during active service.  When applicable, VA will 
determine whether the condition is due to combat or other in-
service trauma, or whether the veteran was interned as a 
prisoner of war.  See 38 C.F.R. § 3.381(a) and (b).

The Board notes that, in a precedent opinion, VA's General 
Counsel held that dental treatment of teeth, even 
extractions, during service did not constitute dental trauma.  
See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  It appears 
that the opinion was directed toward the intended effects of 
treatment.

The veteran's statements, including as clarified in his 
December 2008 Board hearing testimony, are to the effect that 
he underwent a dental surgery during military service which 
damaged or removed his lower gum tissue, led to having teeth 
removed after service, and now prevents a stable placement of 
his current dentures.  In essence, it appears that the 
veteran is arguing that the intended effect of an in-service 
dental procedure was not realized because the procedure was 
done incorrectly.  To this extent, this case may fall outside 
the holding of VA's General Counsel in VAOPGCPREC 5-97.  The 
Board believes that an underlying question in this case is 
whether the veteran underwent any in-service dental surgery 
which resulted in unintended effects which might constitute 
dental trauma.

Significantly in this case, the veteran's service treatment 
records include a log of the veteran's in-service dental 
treatment.  This log contains handwritten notes, and the 
Board has carefully scrutinized one of the handwritten notes 
to determine that it appears to document: "10-12-53  
Gingivectomy AR - Lower ...."  The Board notes that a 
gingivectomy is a surgical procedure involving the removal of 
gum tissue, and that the date indicated in this log entry is 
consistent with the veteran's testimony regarding the timing 
of the surgery in question.  Thus, there is contemporaneous 
in-service documentation of the surgery the veteran claims 
caused unintended dental trauma; as the veteran has 
competently testified that he has lost his teeth in the 
affected region and currently suffers from some manner of 
deformity regarding his lower gum-line, the Board believes 
that a VA dental examination with etiology opinion is 
warranted.  Such additional development is necessary to 
determine the nature and etiology of any current dental 
disabilities or residuals of dental trauma, including as to 
whether any current disability is the result of an unintended 
consequence of the in-service dental surgery.  Thus, such an 
examination is necessary to proceed with informed appellate 
review in this case.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the veteran for 
an appropriate VA dental examination for 
the purpose of ascertaining the nature and 
etiology of any current dental 
disabilities.  The claims file must be 
made available to the examiner for review 
in connection with the examination, with 
particular attention paid to the October 
1953 notation regarding a gingivectomy.  
After reviewing the record and examining 
the veteran, the examiner should make a 
determination regarding whether the 
veteran suffered dental trauma from the 
October 1953 gingivectomy beyond the scope 
of the intended effects of the provided 
treatment.  In answering this, the 
examiner should opine as to whether the 
veteran's in-service dental treatment met 
the usual and customary standard of 
periodontal care without causing 
unintended dental trauma.

If the examiner finds that unintended 
dental trauma occurred, the examiner 
should provide an opinion as to whether 
any current dental disability is at least 
as likely as not (a 50% or higher degree 
of probability) etiologically related to 
the veteran's active duty service, in 
particular any unintended results beyond 
the scope of the intended effects of the 
gingivectomy.  The examiner should 
specifically identify all pertinent 
current dental diagnoses found in the 
veteran, including a discussion of the 
veteran's complaint that he currently 
suffers from a deformity regarding the 
absence of gum tissue or structure in the 
lower portion of his mouth (causing his 
dentures to be ineffective).  A detailed 
rationale should be provided for all 
opinions.

2.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record (to include all newly 
received evidence) and determine if the 
benefits sought can be granted.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

